EXHIBIT 10.13

 

 

 

Omega Flex, Inc.

 

2006 Phantom Stock Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

451 Creamery Way, Exton, Pennsylvania, 19341 • Tel: (610) 524-7272 • Fax: (610)
524 8983•



Omega Flex, Inc.

2006 PHANTOM STOCK PLAN

ARTICLE 1 – PURPOSE

 

The purpose of Omega Flex, Inc. 2006 Phantom Stock Plan is to retain the
services of a select group of employees as well as the services of certain
directors of Omega Flex, Inc. and its subsidiaries to motivate them to
contribute to the growth and profits of the Company. This Plan is intended to
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, and shall be interpreted in a manner consistent with that intention.

ARTICLE 2 – DEFINITIONS

 

As used herein, the following terms shall have the meaning specified below
unless the context clearly indicates to the contrary:

 

"Beneficiary" shall mean any person or persons (including, without limitation,
the trustees of any testamentary or inter vivos trust), as designated from time
to time in writing pursuant to Article 5, to whom any benefits may be payable
upon the death of a Participant.

 

"Cause" shall mean any of the following acts or omissions on the part of the
Participant:

 

 

(i)

dishonesty or fraud resulting in damage to the business of the Company;

 

(ii)

embezzlement or theft of assets of the Company;

 

(iii)

breach of the representations, warranties or obligations of Participant in any
employment, or other agreement between the Company and any such Participant;

 

(iv)

conviction or plea of guilty or nolo contendere to a felony resulting in damage
to the business of the Company; or

 

(v)

failure by any Participant to perform the Participant’s employment, other duties
to the best of the Participant’s abilities, or willful failure to carry out the
lawful and proper directions of the President or the Board of Directors of the
Company.

"Committee" shall mean the Compensation Committee of the Board of Directors of
Omega Flex, Inc.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1



"Company" shall mean Omega Flex, Inc., including any Subsidiary thereof, and any
successor or successors thereto.

 

"Disabled" shall mean that a Participant is entitled to disability benefits
under the Company’s group disability insurance plan (or would be so entitled if
the Participant was a participant in such plan).

 

"Grant Date" shall mean the effective date on which the Committee grants Phantom
Stock to a Participant.

 

"Grant Price" shall mean the price of a unit of Phantom Stock as determined by
the Committee on the Grant Date. This amount shall be provided for in the Plan
Agreement.

 

"Maturity Date" shall mean the date on which a Participant's vested Phantom
Stock grants are deemed to mature, which shall be the date set forth in the Plan
Agreement; provided however that in no event shall the Maturity Date be a date
prior to the date when all of the Phantom Stock units granted in the Plan
Agreement are scheduled to become fully vested.

 

"Maturity Price" shall mean, except as otherwise provided in Section 4.3(b), the
Value of a unit of Phantom Stock on the Maturity Date.

 

“Omega Common Stock” shall mean the common stock of Omega Flex, Inc.

 

"Participant" shall mean an officer, employee or director who has been selected
by the Committee to participate in the Plan and who executes and returns to the
Committee the Plan Agreement. Any officer, employee or director of a Subsidiary
shall also be eligible to participate in the Plan, subject to the selection and
approval by the Company’s management and the Committee.

 

"Phantom Stock" shall mean units designated by the Company which represent a
contractual right to payment of certain compensation in the future based on the
value of the shares of the of Omega Common Stock. Phantom Stock units are not
shares of the Omega Common Stock or the assets of Omega Flex, Inc., nor does the
Phantom Stock provide any rights to obtain ownership of any shares of the Omega
Common Stock, or to exercise any rights incident to ownership of the Omega
Common Stock.

 

"Phantom Stock - Appreciation Only" shall mean a contractual right to receive
the appreciation in the Value of a unit of Phantom Stock pursuant to the Plan
and the applicable Plan Agreement.

 

“Phantom Stock – Full Value” shall mean a form of Phantom Stock wherein the
Participant receives a contractual right to receive the entire Value of a unit
of Phantom Stock pursuant to the Plan.

 

2



"Plan" shall mean Omega Flex, Inc. 2006 Phantom Stock Plan.

 

"Plan Agreement" shall mean one or more written agreements, as may be amended
from time to time, which is entered into by and between the Company and a
Participant. The terms of any Plan Agreement may not vary any of the terms set
forth in the Plan.

 

"Service" shall mean the performance of services for the Company as an employee,
director, and/or consultant, as determined by the Committee in its sole
discretion. If a Participant transfers between the Company and another
affiliated entity, then the Committee, in its sole discretion, shall decide
whether Service has been terminated; provided that no termination of Service
will be deemed to have occurred unless it constitutes a “separation from
service” within the meaning of Code Section 409A and regulations thereunder.

 

“Subsidiary” shall mean any corporation, company, partnership or other business
organization in which Omega Flex, Inc. has a direct or indirect controlling
equity interest.

"Value" of a unit of Phantom Stock for any given date shall be equal to the
closing price on that date of the Omega Common Stock as listed on a national
exchange or quoted on a national automated quotation system. If the Omega Common
Stock is not listed on a national exchange or national automated quotation
system, then the "Value" of a unit of Phantom Stock shall be determined by the
Committee and the Participants shall not have any right to challenge the
Committee's determination.

 

ARTICLE 3 – ELIGIBILITY, GRANT AND VESTING

3.1                      Eligibility/Grant. Participation in the Plan shall be
limited to a select group of officers, employees, and directors, of the Company.
The Company’s President may recommend to the Committee officers or employees of
the Company, and the Compensation Committee may recommend to the Board one or
more directors of the Company, that may participate in the Plan. The grant of
Phantom Stock to any recommended individual employee will be at the sole and
exclusive discretion of the Compensation Committee, and the grant of Phantom
Stock to any recommended director will be at the sole and exclusive discretion
of the Board of Directors. The recommendation that all members of the Board of
Directors participate in the Plan will not be deemed to constitute a conflict of
interest prohibiting any director to vote upon such recommendation.

3.2        Phantom Stock Units. The Committee authorizes the issuance of
1,000,000 Phantom Stock units under this Plan, subject to adjustment as provided
in Section 0. Previously issued Phantom Stock units which are forfeited under
the terms of this Plan shall be added back to the number of authorized but
unissued Phantom Stock units, and may be subsequently granted to a Participant
under this Plan.

3.3        Plan Agreement. Each Participant who receives Phantom Stock shall
receive a Plan Agreement. As a condition to the effectiveness of the grant, the
Participant shall acknowledge and agree to be bound by the terms, conditions,
and

 

3



restrictions of the Plan by signing a copy of the Plan Agreement. The
Participant shall be entitled to benefits, if any, in accordance with the
Participant's Plan Agreement and this Plan. In the event of any conflict between
the terms of this Plan and a Plan Agreement, the terms of this Plan shall be
controlling. The Plan Agreement will set forth the following terms of the grant:

(a)          The number of Phantom Stock units, and whether the Phantom Stock
units are Appreciation Only or Full Value;

 

(b)

the Grant Date;

 

(c)

the Grant Price; and

 

(d)

the vesting schedule.

3.4          Grant Price. Each Agreement shall state the Grant Price of the
Phantom Stock unit. The Grant Price shall be fixed by the Committee in the
exercise of its sole discretion, but in no event shall the Grant Price be less
than the closing price of a share of the Company’s common stock at the Grant
Date, or if there is no closing price available on the Grant Date, then the
closing price of the Company’s common stock on the first day immediately prior
to the Grant Date for which the closing price is available.

3.5        Vesting. The Participant shall have no rights to any payments with
respect to the Participant's Phantom Stock until the units of the Phantom Stock
have vested. The vesting schedule for each grant of Phantom Stock shall be
specified by the Committee at the time of grant and will be set forth in the
Participant's Plan Agreement. Except as provided in Section 0, any grants of
Phantom Stock shall be conditioned upon the continuous Service of the
Participant during the vesting period, and if the Participant’s Service is
terminated during the vesting period, the Participant's unvested Phantom Stock
units shall terminate and become forfeited on such date. If no vesting schedule
is specified at the time of grant, the Phantom Stock shall vest according to the
following schedule:

 

Number of Years
Following Grant Date

Percentage of Phantom Stock
to Vest

1

33%

2

and an additional 33%

3

and an additional 34%

 

3.6          Acceleration of Vesting. The Participant’s Phantom Stock units
shall be fully vested if the Participant’s Service with the Company is
terminated by reason of the Participant’s death or Disability, provided, that
the Participant’s Service with the Company was continuous for 1 year prior to
such death or Disability. The Participant’s vested Phantom Stock units shall be
paid as set forth in Section 0, below.

 

4



3.7          Rights as a Shareholder. With respect to any issued Phantom Stock
units, a Participant shall have no rights as a shareholder of Omega Flex, Inc.
(whether in terms of voting at meetings of the shareholders, or sharing in the
payment of any dividend or distribution), nor shall a Participant obtain any
rights to acquire shares of the Omega Common Stock in the future. Except as
provided in Section 0, no rights shall accrue to a Participant and no
adjustments shall be made to the Participant’s outstanding Phantom Stock units
on account of dividends (ordinary or extraordinary, whether in cash, securities
or other property) or distributions or other rights declared on, or created in,
the Omega Common Stock.

ARTICLE 4 – BENEFITS

 

4.1          Entitlement to Benefits (Maturity). The Participant's vested
Phantom Stock units shall mature on the Maturity Date. If no Maturity Date is
specified in the Plan Agreement, then the Maturity Date shall be on the date
that is one year after the date on which all of the Phantom Stock units granted
under a Plan Agreement are scheduled to be fully vested. The Company shall pay
to the Participant the amount provided for in Section 4.3 below for such vested
Phantom Stock units within 60 days of the earlier to occur of: (i) the Maturity
Date; or (ii) the date on which the Participant’s Service terminates for any
reason other than Cause; provided, if the Participant is a “specified employee”
(as described in Section 409A of the Code and Treasury regulations promulgated
thereunder), then the Company shall pay to the Participant the amount provided
for in Section 4.3 below (determined as of the date of termination) for the
vested Phantom Stock units on the date 6 months and one day after the
Participant’s Service terminates (or, if earlier, the date of the Participant’s
death). Any unvested Phantom Stock units shall terminate and become forfeited on
the date of the Participant’s termination of Service with the Company in
accordance with Section 3.5.

4.2          Termination of Service for Cause. If the Company terminates the
Participant's Service for Cause, then all vested and unvested Phantom Stock
units shall terminate and become forfeited as of the date of termination of
Service and the Participant shall not be entitled to receive any amount for such
Phantom Stock units. Prior to the forfeiture of any vested Phantom Stock units
due to a termination for Cause for reasons set forth in clause (v) of Article 2,
the circumstances and rationale for such termination shall be submitted by the
Company to the Committee for review and approval at the discretion of the
Committee. Such review by the Committee shall only be for the purposes of
relating to the Plan, and shall not affect the employment or service
relationship between the Company and any Participant.

4.3          Payment Amount. (a) For each vested Phantom Stock unit that is
outstanding on the Maturity Date, the Participant shall be entitled to receive
an amount based on the following formulas:

(i) Appreciation Only Shares: Vested Phantom Stock units multiplied by the
Maturity Price as of the Maturity Date, less the Grant Price of the Phantom
Stock units.

 

5



(ii) Full Value Shares: Vested Phantom Stock units multiplied by the Maturity
Price as of the Maturity Date.

(b) For each vested Phantom Stock unit that is outstanding on the date of
Participant’s termination of Service with the Company for reasons other than for
Cause, the Maturity Price of such Phantom Stock units shall be the closing price
of the Omega Common Stock on the date of Participant’s termination of Service,
or if the closing price is not available on that date, the latest date prior to
Participant’s termination of Service for which the closing price is available.

(c) In accordance with Section 6.13, any payments made with respect to Phantom
Stock units shall be subject to withholding as may be required by applicable law
or regulation, or the Company’s employee benefit plans.

ARTICLE 5 – BENEFICIARY

5.1          Designation. At the time participation in the Plan commences, or at
any later date, each Participant shall designate on a form satisfactory to the
Committee one or more Beneficiaries to receive any benefits which may become
payable hereunder in the event of his or her death (Beneficiary Designation). A
Participant may change any such Beneficiary at any time prior to his or her
death upon written notice to the Committee.

5.2          Multiple Beneficiary Designations. If the Participant shall have
made more than one Beneficiary Designation, the Beneficiary Designation most
recently filed with the Committee prior to the time of the Participant's death
shall govern.

5.3          Participant's Obligation. All Participants and Beneficiaries shall
have the obligation to keep the Committee informed of their current address
until such time as all benefits due have been paid.

5.4          No Beneficiary Designation. If any amounts under the Plan become
payable following a Participant's death at a time when no Beneficiary
Designation is applicable or when no Beneficiary is in existence, such payments
shall be made in a lump sum to such Participant's surviving spouse, or if none,
such amounts shall be paid to such Participant's estate.

ARTICLE 6 – MISCELLANEOUS

6.1          Amendment and Termination. The Committee reserves the right to
amend or to terminate this Plan and Plan Agreements at any time; provided,
however, that no such action shall reduce the benefits that the Participant
earned prior to the date of any such amendment or termination.

Notwithstanding any other provision of the Plan or any Plan Agreement to the
contrary, the Committee may, in good faith, amend the Plan or any Plan Agreement
without Participant consent to the extent necessary, appropriate or desirable to
comply with the requirements under Section 409A of the Code or to prevent the
Participant from being subject to any additional tax or penalty under Section
409A of the Code, while

 

6



maintaining to the maximum extent practicable the original intent of the Plan
and the Plan Agreement. Notwithstanding the foregoing, neither the Company nor
the Committee shall be liable to any Participant if such Participant’s Phantom
Stock units are subject to Section 409A of the Code, or the Participant
otherwise is subject to any additional tax or penalty under Section 409A of the
Code.

6.2        Rights to Terminate Service. Nothing in the Plan or in any Plan
Agreement shall confer upon any Participant the right to continue in the Service
of the Company or affect any right the Company may have to terminate the Service
of such person.

6.3          Benefits not Transferable. Except as otherwise provided in Section
4.3(c), the rights and benefits under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by any Participant or Beneficiary. Benefits under this Plan shall
not be subject to or liable for the debts, contracts, liabilities, engagements
or torts of any Participant or any Beneficiary, nor may the same be subject to
attachment or seizure by any creditor of any Participant or any Beneficiary
under any circumstances. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of any Phantom Stock units or of any right or
privilege conferred by this Plan contrary to the provisions hereof, or upon the
sale, levy or any attachment or similar process upon the rights and privileges
conferred by this Plan, such Phantom Stock units shall thereupon terminate and
become forfeited.

6.4          Source of Funds. Amounts payable to a Participant under this Plan
shall be from the general funds of the Company. No special or separate fund
shall be established, and no other segregation of assets shall be made to assure
payout of benefits under the Plan. No Participant shall have any interest in any
property or assets of the Company and the rights of Participants to unpaid
amounts under the Plan shall be solely those of an unsecured creditor of the
Company.

6.5          Plan Administration. The Plan shall be administered by, and in the
sole discretion of, the Committee. The Committee may delegate all or some of its
responsibilities under the Plan to one or more individuals, who may not be
Participants under the Plan. The Committee may establish such rules and
regulations as it deems necessary or desirable, make amendments in a manner
consistent with Section 6.1 above, interpret the Plan and Plan Agreements, make
factual findings and determinations, and otherwise make all determinations and
take such action in connection with the Plan as it, in its sole discretion,
deems appropriate. The decisions of the Committee shall be final, conclusive and
binding upon all parties and the Committee shall not be liable for any action or
determination made in good faith with respect to the Plan or any Plan Agreement.
The Committee and each person to whom duties and responsibilities have been
delegated shall be indemnified and held harmless by the Company against all
claims, demands, damages, costs, liabilities, fines, and penalties, and all
expenses reasonably incurred by or imposed upon such individuals (including but
not limited to reasonable attorneys' fees) which arise as a result of actions or
failure to act in connection with the operation and administration of the Plan.

 

7



 

6.6

Determination of Benefits

(a)            General. The Committee may require any person claiming benefits
under the Plan (“Claimant”) to submit an application therefor in writing to the
Claims Administrator, together with such other documents and information as the
Committee may require.

(b)          Claims. Claims for benefits, benefit determinations, appeals and
reviews of any adverse benefit determination and all associated notifications
shall, at a minimum, comply with Section 503 of ERISA and the applicable
provisions of 29 C.F.R. § 2560.503-1 (“ERISA Regulations”).

 

(c)        Claims Administrator. The Claims Administrator shall be designated by
the Committee. The Committee reserves the right to change the Claims
Administrator from time to time and to designate a special Claims Administrator
when deemed necessary to avoid a conflict of interest.

 

(d)          Notification of Benefit Determination. The Claims Administrator
will notify the Claimant of a benefit determination in writing within a
reasonable time. Notification that a claim is wholly or partially denied will
normally be given no later than 90 days after receipt of the claim. The notice
shall (1) specify the reasons for the adverse decision, (2) refer to the
specific provisions of the Plan on which the decision is based, (3) describe any
additional material necessary to complete the claim and the reasons that such
material is necessary, (4) describe the appeal and review procedures and the
applicable time limits, and (5) inform the Claimant of the right to bring the
matter to binding arbitration in accordance with Section 6.9 following review.
Should special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the expiration of the initial ninety-day period. The notice shall indicate
the special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed ninety days from the end of the initial ninety-day period.
Claims not acted upon within the time prescribed herein shall be deemed denied
for purposes of proceeding to the review stage.

 

(e)        Review. A Claimant is entitled to have an adverse benefit
determination reviewed by the Committee or its designee (the “Named Fiduciary”).
The request for review must be in writing and filed with the Claims
Administrator no later than 60 days following the Claimant’s receipt of the
adverse determination. The Claimant may submit written comments and other
information and documents relating to the claim, and have reasonable access to
and receive copies of all documents and information relevant to the claim. The
Claimant may request a hearing. The Claims Administrator will promptly forward
the request for review and the claim file to the Named Fiduciary. The decision
of the Named Fiduciary shall be made promptly, and not later than sixty days
after the Named Fiduciary’s receipt of a request for review, unless special
circumstances require an extension of time for processing. In such a case, a
decision shall be rendered as soon as possible, but not later than one hundred
twenty days after receipt of the request for review.

 

8



 

(f)          Named Fiduciary. The Named Fiduciary shall not be the Claims
Administrator nor subordinate to the Claims Administrator. The Committee
reserves the right to change the Named Fiduciary from time to time, and to
designate a special Named Fiduciary for appeals when deemed necessary.

 

(g)         Review Procedure. The Named Fiduciary has the discretion to decide
all questions regarding relevance and reasonable access. In addition, the Named
Fiduciary has the discretion as to whether a hearing shall be held. The Named
Fiduciary will afford no deference to the Claims Administrator’s decision, and
will insure a full and fair review de novo.

 

(h)        Notification of Benefit Determination on Review. The Named
Fiduciary’s decision will be in writing and sent to the Claims Administrator.
The Claims Administrator will then notify the Claimant either by hand delivery
or by first class mail within a reasonable time, and normally not later than 60
days after receipt of the claim for review. If the Named Fiduciary issues an
adverse benefit decision to the Claimant, the decision shall (1) specify the
reasons for the decision, (2) refer to specific plan provisions on which the
decision was based, (3) inform the Claimant of the right to review all
information reviewed by the Named Fiduciary, even information not relied on in
making the decision, and (4) inform the Claimant of the right to bring the
matter to binding arbitration in accordance with Section 6.9].

 

(i)           Exhaustion of Remedies. No legal action for benefits under the
Plan may be brought unless and until the Claimant has exhausted his remedies
under this Section 6.6.

 

 

6.7

Capital Structure Adjustments.

(a)          In the event of a change in the form of entity, recapitalization,
reorganization, merger, consolidation, separation, financing, or like change in
the organizational or capital structure of the Company, the Committee shall make
such changes to the Plan and/or Plan Agreement(s) as the Committee deems
appropriate. These changes may include, but are not limited to, changes to the
definition of "Value" and "Company", or changes to the number of Phantom Stock
units granted to any one or more Participants. The Committee's determination
shall be final, binding, and conclusive. The Committee shall interpret this
section in a manner it believes (in its discretion) to be consistent with the
intent to place Participants in substantially the same economic position as they
would have had in the absence of such an organizational or capital structure
change.

(b)          The Plan shall not affect, in any way, the right or power of the
Company to make adjustments, re-classifications, reorganizations, or changes of
its capital or business structures, to make distributions to its shareholders,
or to merge or to consolidate or to dissolve, liquidate or sell, or transfer all
or part of its business or assets.

 

9



6.8          Satisfaction of Claims. Any payment to a Participant or Beneficiary
or the legal representative of either, in accordance with the terms of this Plan
and the applicable Plan Agreement shall to the extent thereof be in full
satisfaction of all claims such person may have against the Company. The
Committee may require such payee, as a condition to such payment, to execute a
receipt and release therefore in such form as shall be determined by the
Committee.

6.9          Governing Law/Arbitration. The Plan shall be construed,
administered, and governed in all respects in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its conflict of laws or choice
of law provisions or principles. In the event any claim or controversy arises
under or concerning any provision of this Plan, such claim or controversy shall
be settled by binding arbitration. The arbitration proceedings will be conducted
in Philadelphia, Pennsylvania in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association then in effect. Each
Participant and the Company mutually agree that notwithstanding the rules of the
arbitral body, that (a) any arbitration shall be presided over by a neutral
arbitrator who shall have been admitted to the practice of law, and be in good
standing or on retirement status in any one state of the United States, (b) the
arbitrator shall base his/her decision on the facts as presented into evidence,
and in accordance with the laws of the jurisdiction chosen by the parties under
this Plan, (c) the arbitrator shall prepare a written memorandum of decision
setting forth the findings of fact and conclusions of law, and (d) in the course
of performing his/her duties hereunder and in rendering his/her decision, the
arbitrator shall have no power or authority to add to, delete from, or otherwise
modify this Plan, or any term, condition, covenant, representation, warranty, or
provision contained herein. The decision of the arbitrator shall be final, and
judgment may be entered upon it in accordance with the applicable law in any
court having jurisdiction. Any claim for relief made under this Plan shall be
made within one (1) year from the date upon which the party claiming relief knew
or should have known of the cause of action constituting such claim. The
arbitrator may award monetary damages to the prevailing party only for actual
damages, but may not award punitive, consequential, special or incidental
damages as between the parties.

6.10       Captions. The captions of this Plan are descriptive only and do not
affect the intent or interpretation of the Plan.

6.11       Severability. The invalidity or unenforceability of any provision or
portion thereof of this Plan shall not affect the validity or enforceability of
any other provision or portion thereof.

6.12       Notices. Any notice required or permitted to be given hereunder shall
be in writing sent by either personal delivery, overnight delivery, or United
States, registered or certified mail, return receipt requested, all of which
shall be properly addressed with postage or delivery charges prepaid, to the
Committee or Participant or Beneficiary at their respective addresses listed
below, or at such other addresses as either the Company or Participant or
Beneficiary may hereafter designate to the other in writing:

 

10



 

To the Committee:

Omega Flex, Inc.

c/o Legal Department

451 Creamery Way

Exton, PA 19341

 

 

To Participant:

See Plan Agreement

Notices sent by personal delivery shall be deemed given upon actual receipt.
Notices sent by overnight delivery shall be deemed given on the next business
day. Notices sent via United States registered or certified mail shall be deemed
given two business days from mailing.

6.13       Withholding. Payments made under this Plan constitute compensation
and the Company shall deduct from all such payments an amount sufficient to
satisfy any federal, state, local and/or employment tax withholding requirements
and may withhold any other sums as required by the Company’s employee benefit
plans.

6.14       Effective Date and Term. This Plan shall be effective as of April 1,
2006 (the "Effective Date") and shall continue until terminated by the
Committee.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer as of the Effective Date.

OMEGA FLEX, INC.

 

 

By:

_____________________________

Title: _____________________________

 

11

 

 